Citation Nr: 1813187	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  15-41 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a separate compensable rating for bilateral pleural plaques.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran had active service in the U.S. Navy from February 1958 to December 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which granted service connection for bilateral pleural plaques and assigned a 0 percent (noncompensable) rating effective June 26, 2009.

The matter was previously remanded by the Board in September 2017.



FINDING OF FACT

In correspondence dated February 2018, the Veteran's representative withdrew his appeal for a separate compensable rating for bilateral pleural plaques.


CONCLUSION OF LAW

The criteria are met for withdrawal of the appeal for the issue of a separate compensable rating for bilateral pleural plaques.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.

Prior to the promulgation of a decision in this case, the Veteran, through his representative, submitted a February 2018 statement indicating his intent to withdraw his appeal from consideration by the Board.  Therefore, a "case or controversy" involving a pending adverse determination that the Veteran has taken exception to does not currently exist with respect to the above-listed issue.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994).  Accordingly, the Board does not have jurisdiction to review the appeal for this claim, and it is dismissed.


ORDER

The appeal for a separate compensable rating for bilateral pleural plaques is dismissed.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


